DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations: 
“generate a detection signal accordingly” (lines 2-3), wherein this limitation is unclear as it is not clear what “accordingly” is in relation to. For examination purposes, examiner has interpreted the generation of a detection signal to be with respect to the detection of a human body motion as previously recited;
“retrieve and execute computer executable commands” (line 6), wherein this limitation is unclear as it is not clear where the processing circuit is retrieving the commands from. For examination purposes, examiner has interpreted the processing circuit to retrieve the commands from the storage circuit;
“the basic time durations” (lines 12, 13, 17), wherein this limitation lacks antecedent basis, and each instance of the recitation of the basic time durations should recite “the plurality of basic time durations” to be consistent with the remainder of the claims; wherein for the recitation of this limitation in line 13, the limitation should read “all of the plurality of basic time durations”
“the activity threshold values” (lines 19-20), wherein this limitation lacks antecedent basis, as this limitation should recite “the plurality of activity threshold values” to be consistent with the remainder of the claims.

Claim 3 recites the limitations “the shorter time lengths” (line 2) and “the longer time lengths” (lines 5-6), wherein these limitations lacks antecedent basis.

Claim 4 recites the limitations 
“the basic time durations” (line 2), wherein this limitation lacks antecedent basis, and should recite “the plurality of basic time durations” to be consistent with the remainder of the claims;
“the sub unit times” (lines 3-4, 5), wherein this limitation lacks antecedent basis, and each instance of the recitation should recite “the plurality of sub unit times” to be consistent with the remainder of the claims.

Claim 6 recites the limitations:
“generate a detection signal accordingly” (lines 2-3), wherein this limitation is unclear as it is not clear what “accordingly” is in relation to. For examination purposes, examiner has interpreted the generation of a detection signal to be with respect to the detection of a human body motion as previously recited;
“the basic time durations” (lines 9, 10, 14), wherein this limitation lacks antecedent basis, and each instance of the recitation of the basic time durations should recite “the plurality of basic time durations” to be consistent with the remainder of the claims; wherein for the recitation of this limitation in line 10, the limitation should read “all of the plurality of basic time durations”
“the activity threshold values” (lines 16-17), wherein this limitation lacks antecedent basis, as this limitation should recite “the plurality of activity threshold values” to be consistent with the remainder of the claims.

	Claim 9 recites the limitations:
“the basic time durations” (line 2), wherein this limitation lacks antecedent basis, and should recite “the plurality of basic time durations” to be consistent with the remainder of the claims;
“the sub unit times” (lines 3-4, 5), wherein this limitation lacks antecedent basis, and each instance of the recitation should recite “the plurality of sub unit times” to be consistent with the remainder of the claims.

Claim 8 recites the limitations “the shorter time lengths” (line 2) and “the longer time lengths” (lines 5-6), wherein these limitations lacks antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1 and 6 recite the limitations: “accumulating an activity amount”, “generating statistics”, “generate total activity amounts”, “generate an activity scale determination result”, and “determining a sleep status”. These limitations are considered to be abstract ideas, as:
“accumulating an activity amount” can be performed in the mind or by hand as one can merely observe data above a threshold (the processing circuit 130 accumulates, in each of a plurality of basic time durations, an activity amount based on a total time length that an activity strength of the detection signal is larger than a predetermined value (Applicant’s Specification, Paragraph [0018], Figure 2));
“generating statistics” can be performed in the mind or by hand as one can merely mathematically generate statistical data regarding the acceleration signals during a basic time duration for at least limited amounts of data;
“generate total activity amounts” can be performed in the mind or by hand as one can merely mathematically generate statistical data regarding the acceleration signals during several basic time durations for at least limited amounts of data (statistics is generated based on the activity amount of all the basic time durations in different time ranges around the target basic time duration having different lengths, to generate total activity amounts of the time ranges corresponding to the target basic time duration by the processing circuit 130 (Applicant’s Specification, Paragraph [0039]));
“generate an activity scale determination result” can be performed in the mind or by hand as one can merely associate known data within a predefined range to a corresponding result (when the processing circuit 130 determines that the total activity amount in the time range that is from 1 minute before a target basic time duration to 1 minute after the target basic time duration (totally 3 basic time durations) exceeds the corresponding activity threshold value, the processing circuit 130 generates the activity scale determination result corresponding to such a target basic time duration as "level 4" (Applicant’s Specification, Paragraph [0026]));
 “determining a sleep status” can be performed in the mind or by hand by merely observing and evaluating the determined activity scale determination result (When the activity scale determination result shows that the activity scale stays in level 1 for a time period longer than a predetermined time period, or the activity scale stays in level 1 for a time period longer than a predetermined time period with a certain short time intervals having the activity scale of level 2, the processing circuit 130 determines that the sleep status is "light sleep" (Applicant’s Specification, Paragraph [0030])).
	Furthermore, the claims fail to recite additional elements that integrate the exception into a practical application of the exception at Step 2A Prong 2, as the limitation regarding “a motion detection circuit” is considered to be well understood, routine, and conventional, as Li (US-20160000359-A1) discloses that a motion detection circuit configured to detect a human body motion to generate a detection signal accordingly is well understood, routine, and conventional (The conventional movement state monitoring devices monitor human movement state mostly on the basis of acceleration sensors (Li, Paragraph [0003])). Moreover, the claim as a whole fails amount to significantly more than the judicial exception, as the mere recitation of an abstract idea being performed on a processor is considered to be generic computer function (MPEP 2106.05(d)(II)). Thus the claims are not patent eligible.

	Dependent claims 2 and 7 incorporate the non-statutory subject matter of claims 1 and 5, respectively, wherein the dependent claims further describe the abstract ideas (“determining a sleep status” can be performed in the mind or by hand by merely observing and evaluating the determined activity scale determination result).

Dependent claims 3 and 8 incorporate the non-statutory subject matter of claims 1 and 5, respectively, wherein the dependent claims further describe the abstract ideas, as the dependent claims further define the activity scale determination result.

Dependent claims 4 and 9 incorporate the non-statutory subject matter of claims 1 and 5, respectively, wherein the dependent claims further disclose abstract ideas:
“dividing into a plurality of sub unit times” can be performed in the mind or by hand as one can merely mathematically perform the division in the mind or by hand for at least limited amounts of data (Applicant’s Specification, Figure 2);
“determine whether the activity strength is larger than the predetermined value” can be performed in the mind or by hand as one can merely observe data above a threshold (the processing circuit 130 accumulates, in each of a plurality of basic time durations, an activity amount based on a total time length that an activity strength of the detection signal is larger than a predetermined value (Applicant’s Specification, Paragraph [0018], Figure 2));
“accumulating the sub unit times” can be performed in the mind or by hand as one can merely observe data above a threshold.

Dependent claims 5 and 10 incorporate the non-statutory subject matter of claims 1 and 5, respectively, wherein the dependent claims further describe abstract ideas:
“performing data processing” can be performed in the mind or by hand as one can merely mathematically perform the data processing in the mind or by hand for at least limited amounts of data (the processing circuit 130 performs data processing on the detection signal SS that includes smoothing, coordinate conversion based on the axes of the motion detection circuit 110 or a combination thereof (Applicant’s Specification, Paragraph [0017])).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US-20160000359-A1).

Regarding claim 1, Li teaches
		A device, comprising:
a motion detection circuit configured to detect a human body motion to generate a detection signal accordingly (a human body movement state monitoring device is provided, which comprises: a triaxial acceleration sensor (Li, Paragraph [0029]));
a storage circuit (a storage unit (Li, Paragraph [0029])); and
a processing circuit electrically coupled to the motion detection circuit and the storage circuit, and configured to retrieve and execute computer executable commands to execute steps for sleep monitoring (The acceleration signal obtaining unit obtains acceleration signals having a set sampling time period from output of the triaxial acceleration sensor worn on a human body (Li, Paragraph [0030]); The example of each component in the present invention can be achieved by hardware, or achieved by software module operating on one or more processors, or achieved in a combination thereof (Li, Paragraph [0103]); Memory 120 has a storage space 130 for the program codes 131 performing the steps of any method step in aforesaid methods (Li, Paragraph [0104])) comprising:
receiving the detection signal from the motion detection circuit (Li, Paragraph [0030]));
accumulating, in each of a plurality of basic time durations, an activity amount based on a total time length that an activity strength of the detection signal is larger than a predetermined value (the sleeping abnormal movement statistical unit counts up the time periods of acceleration signals which have intensity more than a predetermined intensity threshold (Li, Paragraph [0032]));
for each of the basic time durations as a target basic time duration, generating statistics based on the activity amount of all the basic time durations in different time ranges around the target basic time duration having different lengths (the sleeping abnormal movement statistical unit counts up the time periods of acceleration signals which have intensity more than a predetermined intensity threshold (Li, Paragraph [0032]); determining a human body movement state according to the average power of the acceleration signals (Li, Paragraph [0072]), wherein averaging is considered to read on generating statistics), to generate total activity amounts of the time ranges corresponding to the target basic time duration (accumulates the counted time periods into the total time period of sleeping abnormal movements (Li, Paragraph [0032]));
for each of the basic time durations, whether each of the total activity amounts exceeds one of a plurality of activity threshold values is determined to generate an activity scale determination result, wherein each of the activity threshold values corresponds to one of the time ranges (the time period of acceleration signals which has intensity more than a predetermined intensity threshold denotes such a period of time that within this period of time, the intensity size of the acceleration signals is more than the predetermined intensity threshold. This period of time is the time of abnormal movements of sleeping (Li, Paragraph [0073]); determining a human body movement state according to the average power of the acceleration signals (Paragraph [0072], steps S20, S30, and S40 of Figure 5), wherein the intensity of the acceleration signals scales from sleeping state, light movement state, and fierce movement state (based on the thresholds between each state); and 
determining a sleep status according to the activity scale determination result (the human body movement state determining unit determines a human body movement state…[such as] a fierce movement state, a sleeping state, a light movement state (Li, Paragraph [0031]); the human body movement state monitoring method and device of the present invention can automatically, comprehensively, round-the-clock, accurately monitor various movement states (including sleeping state) of a person, can measure the quality of human sleep quantitatively (Li, Paragraph [0038]); determining a human body movement state according to the average power of the acceleration signals (As seen in steps S20, S30, and S40 of Figure 5) (Li, Paragraph [0072])).

Regarding claim 2, Li teaches
The device of claim 1, wherein the sleep monitoring method further comprises:
determining the sleep status according to the activity scale determination result, a status occurrence time spot, a status occurrence time length, a time difference from a neighboring status occurrence time or a combination thereof (determining a human body movement state according to the average power of the acceleration signals (As seen in steps S20, S30, and S40 of Figure 5) (Li, Paragraph [0072])).

	Regarding claim 3, Li teaches
The device of claim 1, wherein when the total activity amounts corresponding to the time ranges having the shorter time lengths exceed the corresponding activity threshold values, the corresponding activity scale determination result has a higher activity scale (the ratio of total time period of abnormal movement time of sleeping accounting for total time period of sleeping, sleeping quality can be analyzed quantitatively …when the ratio is relatively large, it denotes that the sleeping is light sleeping (Li, Paragraph [0073]), wherein abnormal movement time of sleeping having intensities of acceleration greater than the predetermined threshold for shorter amounts of time than the overall period of sleeping is considered to read on total activity amounts having time ranges having shorter time lengths, wherein the determination that these intense accelerations having short time period correspond to greater activity of movement is further considered to read on having a higher activity scale);
when only the total activity amounts corresponding to the time ranges having the longer time lengths exceed the corresponding activity threshold values, the corresponding activity scale determination result has a lower activity scale (the ratio of total time period of abnormal movement time of sleeping accounting for total time period of sleeping, sleeping quality can be analyzed quantitatively, and when the ratio is very small, it denotes that the sleeping is deep sleeping (Li, Paragraph [0073])).

Regarding claim 5, Li teaches
The device of claim 1, wherein the sleep monitoring method further comprises:
performing data processing on the detection signal that comprises smoothing, coordinate conversion or a combination thereof (setting a low-pass or band-pass filter by using the pitch obtained by the pitch detection as cut-off frequency, and using the low-pass or band-pass filter to perform low-pass or band-pass filtering on corresponding high-pass filtered acceleration signals. After low-pass or band-pass filtering, relatively smooth signals can be obtained, to facilitate accurately calculating extreme value points of the acceleration signals (Li, Paragraph [0082], Figure 6c)).

Regarding claim 6, Li teaches
A method, comprising: 
detecting a human body motion by a motion detection circuit to generate a detection signal accordingly (a human body movement state monitoring device is provided, which comprises: a triaxial acceleration sensor (Li, Paragraph [0029])); 
receiving the detection signal from the motion detection circuit by a processing circuit (The acceleration signal obtaining unit obtains acceleration signals having a set sampling time period from output of the triaxial acceleration sensor worn on a human body (Li, Paragraph [0030]); The example of each component in the present invention can be achieved by hardware, or achieved by software module operating on one or more processors, or achieved in a combination thereof (Li, Paragraph [0103])); 
accumulating an activity amount, in each of basic time durations, based on a total time length that an activity strength of the detection signal is larger than a predetermined value by the processing circuit (the sleeping abnormal movement statistical unit counts up the time periods of acceleration signals which have intensity more than a predetermined intensity threshold (Li, Paragraph [0032])); 
for each of the basic time durations as a target basic time duration, generating statistics based on the activity amount of all the basic time durations in different time ranges around the target basic time duration having different lengths (the sleeping abnormal movement statistical unit counts up the time periods of acceleration signals which have intensity more than a predetermined intensity threshold (Li, Paragraph [0032]); After low-pass or band-pass filtering, relatively smooth signals can be obtained (Li, Paragraph [0082], Figure 6c), wherein smoothing is considered to read on generating statistics), to generate total activity amounts of the time ranges corresponding to the target basic time duration by the processing circuit (accumulates the counted time periods into the total time period of sleeping abnormal movements (Li, Paragraph [0032])); 
for each of the basic time durations, whether each of the total activity amounts exceeds one of a plurality of activity threshold values is determined to generate an activity scale determination result by the processing circuit, wherein each of the activity threshold values corresponds to one of the time ranges (the time period of acceleration signals which has intensity more than a predetermined intensity threshold denotes such a period of time that within this period of time, the intensity size of the acceleration signals is more than the predetermined intensity threshold. This period of time is the time of abnormal movements of sleeping (Li, Paragraph [0073]); determining a human body movement state according to the average power of the acceleration signals (Paragraph [0072], steps S20, S30, and S40 of Figure 5), wherein the intensity of the acceleration signals scales from sleeping state, light movement state, and fierce movement state (based on the thresholds between each state); and 
determining a sleep status according to the activity scale determination result by the processing circuit (the human body movement state determining unit determines a human body movement state…[such as] a fierce movement state, a sleeping state, a light movement state (Li, Paragraph [0031]); the human body movement state monitoring method and device of the present invention can automatically, comprehensively, round-the-clock, accurately monitor various movement states (including sleeping state) of a person, can measure the quality of human sleep quantitatively (Li, Paragraph [0038]); determining a human body movement state according to the average power of the acceleration signals (As seen in steps S20, S30, and S40 of Figure 5) (Li, Paragraph [0072])).

Regarding claim 7, Li teaches
The method of claim 6, further comprising: 
determining the sleep status according to the activity scale determination result, a status occurrence time spot, a status occurrence time length, a time difference from a neighboring status occurrence time or a combination thereof by the processing circuit (determining a human body movement state according to the average power of the acceleration signals (As seen in steps S20, S30, and S40 of Figure 5) (Li, Paragraph [0072])).

Regarding claim 8, Li teaches
The method of claim 6, wherein when the total activity amounts corresponding to the time ranges having the shorter time lengths exceed the corresponding activity threshold values, the corresponding activity scale determination result has a higher activity scale (the ratio of total time period of abnormal movement time of sleeping accounting for total time period of sleeping, sleeping quality can be analyzed quantitatively …when the ratio is relatively large, it denotes that the sleeping is light sleeping (Li, Paragraph [0073]), wherein abnormal movement time of sleeping having intensities of acceleration greater than the predetermined threshold for shorter amounts of time than the overall period of sleeping is considered to read on total activity amounts having time ranges having shorter time lengths, wherein the determination that these intense accelerations having short time period correspond to greater activity of movement is further considered to read on having a higher activity scale); 
when only the total activity amounts corresponding to the time ranges having the longer time lengths exceed the corresponding activity threshold values, the corresponding activity scale determination result has a lower activity scale (the ratio of total time period of abnormal movement time of sleeping accounting for total time period of sleeping, sleeping quality can be analyzed quantitatively, and when the ratio is very small, it denotes that the sleeping is deep sleeping (Li, Paragraph [0073])).
	
Regarding claim 10, Li teaches
The method of claim 6 further comprising:
performing data processing on the detection signal that comprises averaging, coordinate conversion or a combination thereof by the processing circuit (determining a human body movement state according to the average power of the acceleration signals (Li, Paragraph [0072], Equations seen under Paragraph [0071] and [0072])).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li ‘359 in view of Li (US-20180020953-A1).

Regarding claim 4, Li ‘359 teaches
		The device of claim 1.

However, Li ‘359 fails to explicitly disclose wherein the sleep monitoring method further comprises: dividing each of the basic time durations into a plurality of sub unit times to determine whether the activity strength of the detection signal in each of the sub unit times is larger than the predetermined value; and accumulating the sub unit times having the activity strength larger than the predetermined value to generate the total time length.
Li ‘953 teaches systems and methods for monitoring sleep, wherein Li ‘953 teaches a method comprising dividing each of the basic time durations into a plurality of sub unit times to determine whether the activity strength of the detection signal in each of the sub unit times is larger than the predetermined value (dividing according to a certain condition the sleeping state statistic duration into a plurality of deep/light sleeping statistic duration sections, and counting the number of the instantaneous abnormal motions that happen within each of the deep/light sleeping statistic duration sections (Li ‘953, Paragraph [0098]), wherein the sequential identification of each instance of an acceleration energy being greater than or less than a threshold would be considered to read on dividing the basic time duration into a plurality of sub unit times so as to further distinguish each section as being deep or light sleep); and accumulating the sub unit times having the activity strength larger than the predetermined value to generate the total time length (comparing sequentially the number of the instantaneous abnormal motions within each of the deep/light sleeping statistic duration sections with a preset second number threshold (Li ‘953, Paragraph [0099]); if the number of the instantaneous abnormal motions within a deep/light sleeping statistic duration section is less than or equal to the second number threshold, determining that the sleeping state in this duration section is a deep sleeping state; and if not, determining that the sleeping state in this duration section is a light sleeping state (Li ‘953, Paragraph [0100])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Li ‘359 so as to incorporate that the sleep monitoring method further comprises: dividing each of the basic time durations into a plurality of sub unit times to determine whether the activity strength of the detection signal in each of the sub unit times is larger than the predetermined value; and accumulating the sub unit times having the activity strength larger than the predetermined value to generate the total time length as taught by Li ‘953 so as to further establish whether a sleep status is a deep sleep state or a light sleep state (Li ‘953, Paragraphs [0099] and [0100]).

	Regarding claim 9, Li ‘359 teaches 
The method of claim 6.

However, Li ‘359 fails to disclose further comprising: dividing each of the basic time durations into a plurality of sub unit times to determine whether the activity strength of the detection signal in each of the sub unit times is larger than the predetermined value by the processing circuit; and accumulating the sub unit times having the activity strength larger than the predetermined value to generate the total time length by the processing circuit.
Li ‘953 teaches systems and methods for monitoring sleep, wherein Li ‘953 teaches a method comprising dividing each of the basic time durations into a plurality of sub unit times to determine whether the activity strength of the detection signal in each of the sub unit times is larger than the predetermined value (dividing according to a certain condition the sleeping state statistic duration into a plurality of deep/light sleeping statistic duration sections, and counting the number of the instantaneous abnormal motions that happen within each of the deep/light sleeping statistic duration sections (Li ‘953, Paragraph [0098]), wherein the sequential identification of each instance of an acceleration energy being greater than or less than a threshold would be considered to read on dividing the basic time duration into a plurality of sub unit times so as to further distinguish each section as being deep or light sleep); and accumulating the sub unit times having the activity strength larger than the predetermined value to generate the total time length (comparing sequentially the number of the instantaneous abnormal motions within each of the deep/light sleeping statistic duration sections with a preset second number threshold (Li ‘953, Paragraph [0099]); if the number of the instantaneous abnormal motions within a deep/light sleeping statistic duration section is less than or equal to the second number threshold, determining that the sleeping state in this duration section is a deep sleeping state; and if not, determining that the sleeping state in this duration section is a light sleeping state (Li ‘953, Paragraph [0100])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li ‘359 so as to incorporate dividing each of the basic time durations into a plurality of sub unit times to determine whether the activity strength of the detection signal in each of the sub unit times is larger than the predetermined value; and accumulating the sub unit times having the activity strength larger than the predetermined value to generate the total time length as taught by Li ‘953 so as to further establish whether a sleep status is a deep sleep state or a light sleep state (Li ‘953, Paragraphs [0099] and [0100]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791